--   ----~-----   -·-- - ----·   ~-   ---   -




Writ of Mandamus Denied, Opinion issued January 15, 2013




                                              In The
                                 Qtourt of .Appeals
                        §.iftl1 mi.strid of wexa.s at malla.s
                                      No. 05-12-01723-CV


                              IN REMARK D. PACKER, Relator


                  Ori~al    Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-06711-C


                             MEMORANDUM OPINION
                          Before Justices O'Neill, Francis, and Murphy
                                   Opinion by Justice O'Neill

       Relator contends the trial judge erred in ordering discovery and assessing sanctions. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See TEX.

R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator's petition for writ of mandamus.




121723F.P05